 



Exhibit 10.6

PEDIATRIX MEDICAL GROUP, INC.
RESTRICTED STOCK AGREEMENT
FOR
[Insert name of Recipient here]

     1. Grant of Restricted Stock. The Committee hereby grants, as of ___ (the
“Date of Grant”), to the Recipient, ___shares of restricted common stock, par
value $.01 per share, of the Company (collectively the “Restricted Stock”). The
Restricted Stock shall be subject to the terms, conditions and restrictions set
forth in this Agreement. The Restricted Stock was issued pursuant to the
Company’s 2004 Incentive Compensation Plan (the “Plan”), which is incorporated
herein for all purposes. The Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all of the terms and conditions hereof and
thereof and all applicable laws and regulations. Unless otherwise provided
herein, terms used herein that are defined in the Plan and not defined herein
shall have the meanings attributed thereto in the Plan.

     2. Vesting of Restricted Stock.

          (a) Except as otherwise provided in Section 2(b) hereof, the shares of
Restricted Stock shall become vested in the following amounts, at the following
times and upon the following conditions, provided that the Continuous Service of
the Recipient continues through and on the applicable Vesting Date:

      Number of Shares of Restricted Stock   Vesting Date [            ]   [ 
          ]       [            ]   [            ]       [            ]   [ 
          ]       [            ]   [            ]       [            ]   [ 
          ]

          There shall be no proportionate or partial vesting of shares of
Restricted Stock in or during the months, days or periods prior to each Vesting
Date, and all vesting of shares of Restricted Stock shall occur only on the
applicable Vesting Date. Upon the termination or cessation of Recipient’s
Continuous Service, for any reason whatsoever, any portion of the Restricted
Stock which is not yet then vested, and which does not then become vested
pursuant to this Section 2, shall automatically and without notice terminate, be
forfeited and be and become null and void.

1



--------------------------------------------------------------------------------



 



          (b) The Restricted Stock also shall become vested at such earlier
times, if any, as shall be provided in any Employment Agreement between the
Recipient and the Company or any Related Entity, or as shall otherwise be
determined by the Committee in its sole and absolute discretion.

          (c) For purposes of this Agreement, the following terms shall have the
meanings indicated:

               (i) "Non-Vested Shares” means any portion of the Restricted Stock
subject to this Agreement that has not become vested pursuant to this Section 2.

               (ii) "Vested Shares” means any portion of the Restricted Stock
subject to this Agreement that is and has become vested pursuant to this
Section 2.

     3. Delivery of Restricted Stock.

          (a) One or more stock certificates evidencing the Restricted Stock
shall be issued in the name of the Recipient but shall be held and retained by
the Records Administrator of the Company until the date (the “Applicable Date”)
on which the shares (or a portion thereof) subject to this Restricted Stock
award become Vested Shares pursuant to Section 2 hereof, subject to the
provisions of Section 4 hereof. All such stock certificates shall bear the
following legends, along with such other legends that the Board or the Committee
shall deem necessary and appropriate or which are otherwise required or
indicated pursuant to any applicable stockholders agreement:

     THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL
VESTING AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

          (b) The Recipient shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing shares of Restricted
Stock until such shares become Vested Shares. If the Recipient shall fail to
provide the Company with any such stock power or other instrument of transfer or
assignment, the Recipient hereby irrevocably appoints the Secretary of the
Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.

2



--------------------------------------------------------------------------------



 



          (c) On or after each Applicable Date, upon written request to the
Company by the Recipient, the Company shall promptly cause a new certificate or
certificates to be issued for and with respect to all shares that become Vested
Shares on that Applicable Date, which certificate(s) shall be delivered to the
Recipient as soon as administratively practicable after the date of receipt by
the Company of the Recipient’s written request. The new certificate or
certificates shall continue to bear those legends and endorsements that the
Company shall deem necessary or appropriate (including those relating to
restrictions on transferability and/or obligations and restrictions under the
Securities Laws).

     4. Termination of Employment. If the Recipient’s Continuous Service with
the Company is terminated for any reason, any Non-Vested Shares (other than any
such Shares that become vested pursuant to Section 2 hereof on account of such
termination) shall be forfeited immediately upon such termination of Continuous
Service and shall revert back to the Company without any payment to the
Recipient. The Committee shall have the power and authority to enforce on behalf
of the Company any rights of the Company under this Agreement in the event of
the Recipient’s forfeiture of Non-Vested Shares pursuant to this Section 4.

     5. Rights with Respect to Restricted Stock.

          (a) Except as otherwise provided in this Agreement, the Recipient
shall have, with respect to all of the shares of Restricted Stock, whether
Vested Shares or Non-Vested Shares, all of the rights of a holder of shares of
common stock of the Company, including without limitation (i) the right to vote
such Restricted Stock, (ii) the right to receive dividends, if any, as may be
declared on the Restricted Stock from time to time, and (iii) the rights
available to all holders of shares of common stock of the Company upon any
merger, consolidation, reorganization, liquidation or dissolution, stock
split-up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement (including
without limitation conditions under which all such rights shall be forfeited).
Any shares of Stock issued to the Recipient as a dividend with respect to shares
of Restricted Stock shall have the same status and bear the same legend as the
shares of Restricted Stock and shall be held by the Company, if the shares of
Restricted Stock that such dividend is attributed to is being so held, unless
otherwise determined by the Committee. [In addition, notwithstanding any
provision to the contrary herein, any cash dividends declared with respect to
shares of Restricted Stock subject to this Agreement shall be held in escrow by
the Committee until such time as the shares of Restricted Stock that such cash
dividends are attributed to shall become Vested Shares, and in the event that
such shares of Restricted Stock are subsequently forfeited, the cash dividends
attributable to such portion shall be forfeited as well. ]

          (b) If at any time while this Agreement is in effect (or shares
granted hereunder shall be or remain unvested while Recipient’s Continuous
Service continues and has not yet terminated or ceased for any reason), there
shall be any increase or decrease in the number of issued and outstanding shares
of Stock of the Company through the declaration of a stock dividend or through
any recapitalization resulting in a stock split-up, combination or exchange of
such shares, then and in that event, the Board or the Committee shall make any

3



--------------------------------------------------------------------------------



 



adjustments it deems fair and appropriate, in view of such change, in the number
of shares of Restricted Stock then subject to this Agreement. If any such
adjustment shall result in a fractional share, such fraction shall be
disregarded.

          (c) Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock awarded hereunder, shall not affect in any manner the right, power or
authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger, consolidation or
similar transaction by or of the Company; (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Stock and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that the Restricted
Stock includes, has or possesses, or any warrants, options or rights with
respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company; or (vi) any other corporate transaction, act
or proceeding (whether of a similar character or otherwise).

     6. Non-Transferability of Non-Vested Shares. Non-Vested Shares shall not be
pledged, hypothecated or otherwise encumbered or subject to any lien, obligation
or liability of the Recipient to any party (other than the Company or Related
Entity), or assigned or transferred by the Recipient otherwise than by will or
the laws of descent and distribution or to a Beneficiary upon the death of the
Recipient. A Beneficiary or other person claiming any rights under the Plan or
this Agreement from or through the Recipient shall be subject to all of the
terms and conditions of the Plan and this Agreement, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.

     7. Tax Matters; Section 83(b) Election.

          (a) If the Recipient properly elects, within thirty (30) days of the
Date of Grant, to include in gross income for federal income tax purposes an
amount equal to the fair market value (as of the Date of Grant) of the
Restricted Stock pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”), the Recipient shall make arrangements satisfactory to
the Company to pay to the Company any federal, state or local income taxes
required to be withheld with respect to the Restricted Stock. If the Recipient
shall fail to make such tax payments as are required, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Recipient any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.

          (b) If the Recipient does not properly make the election described in
Subsection 7(a) above, the Recipient shall, no later than the date or dates as
of which the restrictions referred to in this Agreement hereof shall lapse, pay
to the Company, or make arrangements satisfactory to the Committee for payment
of, any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock (including without limitation the vesting
thereof), and the Company shall, to the extent permitted by law, have the

4



--------------------------------------------------------------------------------



 



right to deduct from any payment of any kind otherwise due to Recipient any
federal, state, or local taxes of any kind required by law to be withheld with
respect to the Restricted Stock.

          (c) Tax consequences on the Recipient (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Recipient. The Recipient
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.

     8. Amendment, Modification & Assignment; Non-Transferability. This
Agreement may only be modified or amended in a writing signed by the parties
hereto. No promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement. Unless
otherwise consented to in writing by the Company, in its sole discretion, this
Agreement (and Recipient’s rights hereunder) may not be assigned, and the
obligations of Recipient hereunder may not be delegated, in whole or in part.
The rights and obligations created hereunder shall be binding on the Recipient
and his heirs and legal representatives and on the successors and assigns of the
Company.

     9. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

     10. Miscellaneous.

          (a) No Right to (Continued) Employment or Service. This Agreement and
the grant of Restricted Stock hereunder shall not shall confer, or be construed
to confer, upon the Recipient any right to employment or service, or continued
employment or service, with the Company or any Related Entity.

          (b) No Limit on Other Compensation Arrangements. Nothing contained in
this Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

          (c) Severability. If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock

5



--------------------------------------------------------------------------------



 



hereunder, such provision shall be stricken as to such jurisdiction and the
remainder of this Agreement and the award hereunder shall remain in full force
and effect).

          (d) No Trust or Fund Created. Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Related Entity and the Recipient or any other person. To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any Related Entity pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.

          (e) Law Governing. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida
(without reference to the conflict of laws rules or principles thereof).

          (f) Interpretation. The Recipient accepts the Restricted Stock subject
to all of the terms, provisions and restrictions of this Agreement and the Plan.
The undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement.

          (g) Headings. Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference. Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.

          (h) Notices. Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s President at 1301 Concord
Terrace,Sunrise, FL 33323 or if the Company should move its principal office, to
such principal office, and, in the case of the Recipient, to the Recipient’s
last permanent address as shown on the Company’s records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the requirements of this Section.

          (i) Non-Waiver of Breach. The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

          (j) Counterparts. This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.

6



--------------------------------------------------------------------------------



 



     11. Restrictive Covenants and Return of Value of Shares. In consideration
for the Company’s grant of the Restricted Stock to the Recipient, and for the
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Recipient agrees to the following:

          (a) In the event that during the Recipient’s Continuous Service or
within twelve (12) months after termination of such Continuous Service, the
Recipient violates any non-competition, non-solicitation, or confidentiality
agreement with the Company or any Related Entity, including without limitation,
any agreements contained in Section (b) and (c) of this Section 11, the
Committee in its sole discretion, may require the Recipient to pay to the
Company, upon written demand, an amount equal to the aggregate Fair Market Value
of the Shares of Restricted Stock, determined with respect to each Share on the
Vesting Date for that Share pursuant to Section 2 hereof, without regard to any
changes in the Fair Market Value that occurred after such respective Vesting
Dates.

          (b) The Recipient shall hold in a fiduciary capacity for the benefit
of the Company all information, knowledge or data relating to the Company or any
Related Entity and their respective businesses which the Company or any Related
Entity consider to be proprietary, trade secret or confidential, that the
Recipient obtains or has previously obtained during his or her Continuous
Service and that is not public knowledge (other than as a result of the
Recipient’s violation of this provision) (the “Confidential Information”). The
Recipient shall not directly or indirectly use any Confidential Information for
any purposes not associated with the activities of the Company or any Related
Entity, or communicate, divulge or disseminate Confidential Information to any
person or entity not authorized by the Company or any Related Entity to receive
it at any time during or after termination of Recipient’s Continuous Service,
except with the prior written consent of the Company or as otherwise required by
law or legal process.

          (c) For a period of nine months after the termination of the
Recipient’s Continuous Service, for any reason, voluntary or involuntary, the
Recipient shall not, without the written consent of the Company, directly or
indirectly solicit, entice, persuade or induce any person to leave the
Continuous Service, or employ or attempt to employ or enter into any contractual
arrangement with any employee or former employee (other than a former employee
who has not been employed by the Company or any Related Entity for a period in
excess of six months), of the Company or any Related Entity (other than persons
employed in a clerical, non-professional or non-management position).

          (d) The Recipient understands and agrees that the restrictions set
forth above, including, without limitation, the duration and the business scope
of such restrictions, are reasonable and necessary to protect the legal
interests of the Company and the Related Entities. The Recipient further agrees
that the Company and the Related Entities shall be entitled to seek injunctive
relief in the event of any actual or threatened breach of such restrictions. If
any provision of this Section 11 is determined to be unenforceable by any court,
then such provision shall be modified or omitted only to the extent necessary to
make the remaining provisions of this Section 11 enforceable.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

            Pediatrix Medical Group, Inc.
      By:           Name:           Title:        

Agreed and Accepted:

RECIPIENT:

                By:         [Insert name of Recipient]             

8